DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination of “training a multi-stage machine learning model using the anthropometric data, wherein the multi-stage machine learning model includes a first machine learning model to correlate the plurality of anthropometric parameters to a plurality of extended anthropometric parameters, and a second machine learning model to correlate the plurality of extended anthropometric parameters to a plurality of console configuration parameters for one or more of a seat, a display, or one or more pedals of the user console; and configuring the user console based on input anthropometric parameters of a user processed using the multi-stage machine learning model.” with regards to claim 1.
 
“training a machine learning model using the anthropometric data, wherein the machine learning model is to correlate the plurality of anthropometric parameters to a plurality of console configuration parameters for one or more of a seat, a display, or one or more pedals of the user console; and configuring the user console based on input anthropometric parameters of a user processed using the machine learning model.” with regards to claim 9 and “train a multi-stage machine learning model using the anthropometric data, wherein the multi-stage machine learning model includes a first machine learning model to correlate the plurality of anthropometric parameters to a plurality of extended anthropometric parameters, and a second machine learning model to correlate the plurality of extended anthropometric parameters to a plurality of console configuration parameters for one or more of the seat, the display, or the one or more pedals of the user console, and configure the user console based on input anthropometric parameters of a user processed using the multi-stage machine learning model.” with regards to claim 15.

Examiner believes that the claim limitations above are neither inherent nor obvious. Therefore, the claims are allowable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Di CENSO et al. (US Pub. No. 2015/0366350 A1) discloses a posture adjustment system, which gathers data from the set of sensors and generates a posture model and adjust seat to effect posture changes.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on M-F (7:30 AM-5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846